650 N.W.2d 241 (2002)
264 Neb. 557
Muriel A. BACUS, Appellant,
v.
STATE of Nebraska, Appellee.
Kyle Bacus, a minor, by Muriel A. Bacus, his next friend and Conservator, Appellant,
v.
State of Nebraska, Appellee.
Richard J. Bacus, a minor, by Muriel A. Bacus, his next friend and Conservator, Appellant,
v.
State of Nebraska, Appellee.
Nos. S-01-277 to S-01-279.
Supreme Court of Nebraska.
August 9, 2002.
*242 Jeff C. Miller and Malcolm D. Young, of Young & White, Omaha, for appellants.
Douglas L. Kluender and Jay L. Welch, of Locher, Cellilli, Pavelka & Dostal, L.L.C., Omaha, for appellee.
HENDRY, C.J., and CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.
PER CURIAM.
Muriel A. Bacus (Bacus) and her two sons, Kyle Bacus and Richard J. Bacus, sustained injuries as a result of a three-vehicle accident. The driver of one of the other vehicles, Ramona C. Meyer, was killed. At the time of the accident, Donald C. Poston, the driver of the van which struck the other two vehicles, was being pursued by a Nebraska State Patrol trooper. Bacus, on behalf of herself and her sons, filed these actions against the State of Nebraska. The district court for Cuming County entered judgment for the State, and Bacus appeals.
The issues raised in these appeals are identical to those raised in Meyer v. State, 264 Neb. 545, ___ N.W.2d ___ (2002). It is therefore unnecessary to restate the facts and analysis. In Meyer, we concluded that the plain language of Neb.Rev. Stat. § 81-8,215.01 (Reissue 1994) (which was in effect at the time of the accident) requires that the actions of a law enforcement officer during a vehicular pursuit be merely a proximate cause of the damage, and not the sole proximate cause. We held that the district court was clearly wrong in finding that the vehicular pursuit was not a proximate cause of the accident which resulted in the injuries to the Bacuses.
Therefore, the judgment of the district court is reversed, and the cause is remanded for a new trial on the issue of damages.
REVERSED AND REMANDED FOR A NEW TRIAL ON THE ISSUE OF DAMAGES.
WRIGHT, J., participating on briefs.